Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/958287 response filed 05/25/2022.     
Claims 1-14 & 31 have been examined and fully considered.
Withdrawn claims 15-18, 23, & 25 remain pending.
New Claim 31 was added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the second hydrophobic material" and depends on Claim 1. Claim 1 does not require a second hydrophobic material and therefore there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1, 3-9, 11-12 are rejected under 35 U.S.C. 103(a) as being obvious over LEBLANC in “Immobilization of gold nanoparticles for colourimetric detection of biofilms on surfaces” (as cited on IDS dated 06/26/2020) in view of JIN in US 20180297321.
	With respect to Claim 1, LEBLANC et al.  teach of materials/immobilization strategies for surface enhanced Raman spectroscopy(Page xii—Table 3 & Page 27, Table 3, Page 6, paragraph 2, Page 26, 27). LEBLANC et al. further teach of using gold nanoparticles since they possess unique properties for SERS(Page 33, last paragraph). LEBLANC et al. further teach of making multilayered structures wherein the substrate is charged, and there are charged nanoparticles oppositely charged attaching to the substrate(See Figure 1 on Page 7 & associated description). Figures, b, c,d, and e in Figure 1 particularly show a structure with multiple layers of gold nanoparticles. The instant independent claims require basically the layers of 1) a substrate, 2) a metal nanoparticle layer on top of layer 1, 3) a metal layer on top of layer 2 and a metal nanoparticle layer can read on this, and possibly 4) another two sets of nanoparticles layers. The claims further specify that all charges of the layers complement eachother, and that one layer has a superhydrophobic property. All figures in Figure 1, except for a) show layered gold nanoparticle structures. Specifically, Figure 1 b) and c) show 3 layers of gold/metal nanoparticles. LEBLANC et al. further describe methods that allow for multiple layers of gold nanoparticles to be deposited (Page 12 & 13, &14 2.3.2.2 and really through Page 16). 
	In the instant invention—it seems applicant is claiming 5 possible layers of metal nanoparticles/metals. On Page 13, paragraph 2, LEBLANC specify deposition of 5 bilayers (meaning inlcluding layers of gold nanoparticles)—and this reads on the instant invention as claimed. Though LEBLANC does not specifically call out that one layer has a material property of being “super hydrophobic,” nor of the claimed slight size difference in particle size between layers—it would be obvious to one of ordinary skill in the art that the taught structures are super hydrophobic since all the claimed same materials are used. With respect to the size differences between the nanoparticles claimed by applicant— applicant does not require in the two different sets of metal nanoparticles of different sizes are grouped by layer(one size nanoparticle in one layer, and a different size nanoparticle in different layer—this is not claimed). LEBLANC et al. teaches of using particles of different size/shape (See Figure 3 c), and also do in fact teach of particles of different sizes in the claimed range of applicant (See Table 2, Table 3, Table 4). It would have been obvious to one of ordinary skill in the art to make the layered structures as taught in Figure 1, with the nanoparticles of different sizes as taught in Figure 3 c) to induce the desired electrostatic charges as taught by Leblanc(Page 39, first paragraph)—and this is suggested by LEBLANC. Since LEBLANC et al. do not specifically teach/call out that one layer has a material property of being “super hydrophobic,”— JIN et al. is used to remedy this.
	JIN et al. teach of materials having nanoscale and microscale structures that exhibit superhydrophobic(abstract). JIN et al. further teach of a surface nanostructure that can be formed by adding a silicon-containing buffer layer such as silicon, silicon oxide or silicon nitride layer followed by metal film deposition(abstract)—and specifically teach of having a layered structure(as shown in Figures 1-3, 8-9, 27). Specifically I Figure 1, JIN et al. teach of the layered structure having a substrate surface(111), a silicon based buffer layer(112), and a metal film layer 131(paragraphs 0078-0080). JIN et al. further teach of using surface nanostructures to induce superhydrophobicity (paragraph 0029-0031 & Figures 11-12)(so teach of a superhydrophobic surface on top of a metal layer---as is instantly claimed). Further- JIN et al. teach of using a paste coating as the top surface to induce the superhydrophobicity (paragraphs 0047, 0146 Figure 27). JIN et al. further teach that the metal film layer can be made of gold or silver (paragraph 0080). JIN et al. even further teach of depositing a superhydrophobic layer on top (paragraph 0146 & Figure 27). JIN et al. even further teach of the super hydrophobic layer sometimes having duel properties in that in also include a photocatlyst- by using photocatalytic TiO.sub.2 nanoparticle included as a part of the nanostructure. For example,.about.10-20 nm diameter TiO.sub.2 nanoparticles can be placed in the valley bottom of the nanopatterned paint surface, which can avoid interference with the superhydrophobic water repelling behavior, yet still serve as a photocatalyst(paragraph 0129). It would have been obvious to one of ordinary skill in the art to include a superhydrophobic layer as is done in JIN in the device of LEBLANC due to the advantages a superhydrophobic structure would offer for extreme self-cleaning properties can be useful for a variety of technical anti-applications (JIN, paragraph 0146).
	With respect to Claim 3, LEBLANC et al. teach of measuring static contact angle(Figure A1).
	With respect to Claim 4, LEBLANC et al. teach of the nanoparticles having a diameter of 1.1 nm(Page 65, first paragraph).
	With respect to Claim 5, LEBLANC et al. teach of measuring surface roughness(Figure 11, page 50 and associated description).
	With respect to Claim 6, LEBLANC et al. teach of the surface functional groups being positively charged, and the gold particles being negatively charges(See Figure 1 c).
	With respect to Claim 7, LEBLANC et al. teach of surface modification with ammonium compounds and alkoxysilanes(Page 8 , last paragraph, &  Page 7, last paragraph).
	With respect to Claims 8 & 9, LEBLANC et al. teach of the surface functional groups being positively charged, and the gold particles being negatively charges(See Figure 1 c). LEBLANC et al. also teach of surface modification with ammonium compounds and alkoxysilanes(Page 8 , last paragraph, &  Page 7, last paragraph).
	With respect to Claim 11-12, LEBLANC et al. teach of using nanocube(Page 3 & 36, synthesis of nanocubes) particles and nanotetrahedra particles(Page 7, first paragraph), and also of an octahedron or more (Figure 3, c).

2. Claims 13-14, 2, 10 & 31 are rejected under 35 U.S.C. 103(a) as being obvious over LEBLANC in “Immobilization of gold nanoparticles for colourimetric detection of biofilms on surfaces” (as cited on IDS dated 06/26/2020) in view of JIN in US 20180297321 and in view of ZHANG in US 20070155021.

	With respect to Claims 13-14, 2, 10, & 31 LEBLANC et al. and JIN et al. teach of the instant invention as showed in the above 103 rejection. LEBLANC et al. also teach of the bilayer thicknesses being between 3 nm and 10 nm(Page 13, second to last paragraph), and of particles density in the claimed range(Table 1).  LEBLANC et al. do not teach of the use of silver nanoparticles, nor of them being coated on eachother, and also do not teach of analyzing urine with the silver and gold in addition to boronic acid with a thiol group.
	ZHANG et al. however is used to remedy this. ZHANG et al. teach of a SERS active particle having a metal-containing particle and a cationic coating on the metal-containing particle, wherein the SERS active particle carries a positive charge is disclosed. Also, a SERS active particle having a metal-containing particle and a non-metallic molecule, wherein the metal-containing particle is derivatized with the non-metallic molecule is disclosed. In addition, several methods of modifying the nanoparticles surfaces of a SERS active particle and of improving the interaction between the SERS active particle and an analyte are disclosed(abstract). ZHANG et al. further teach of the particles being silver and gold(paragraphs 0005-0006, 0010), of testing urine with the particles(paragraph 0029), and of using it in addition to boronic acid with a thiol group(paragraph 0093). It would have been obvious to one of ordinary skill in the art to use the enchanced sensing structures of LEBLANC with method/techniques for testing urine of ZHANG due to known advantages of using SERS as biomolecules detectors (paragraph 0005-0006). Also, it would be obvious to one of ordinary skill in the art to include these in a kit for ease of use.

Response to Arguments
Applicant’s arguments, see arguments about the term “superhydrophobic”, filed 05/25/2022, with respect to the rejection(s) of claims under 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using the LEBLANC references (cited priorly) in view of JIN—as shown above. Applicant’s arguments regarding the size of the nanoparticles are not convincing, as this is taught by LEBLANC as shown in the above rejection.
The examiner will note- there are still pending withdrawn claims which differ significantly in scope from the claims which have been examined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797